t c memo united_states tax_court thomas e and iris m tilley petitioners v commissioner of internal revenue respondent docket no filed date thomas e tilley and iris m tilley pro sese james r rich for respondent memorandum opinion foley judge by notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties as follows year deficiency dollar_figure penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioners are liable for the deficiencies determined by respondent we hold that petitioners are liable whether petitioners pursuant to sec_6662 are liable for accuracy-related_penalties we hold that petitioners are liable whether a penalty pursuant to sec_6673 should be imposed upon petitioners we do not impose a penalty at the time the petition was filed petitioners resided in chapel hill north carolina petitioners filed in a timely manner joint federal_income_tax returns for and on the returns petitioners reported among other items the following a depreciation deduction of dollar_figure for a capital_loss of dollar_figure for and bad_debt deductions of dollar_figure for and dollar_figure for respondent disallowed these items and increased petitioners' taxable_income by dollar_figure for and dollar_figure for respondent further determined that petitioners were subject_to accuracy-related_penalties for negligence petitioners filed their petition on date on date the court filed respondent's motion for claim for damages under sec_6673 contending that petitioners' position in the case was frivolous or groundless taxpayers bear the burden of proving that respondent's determinations of deficiencies and penalties are erroneous rule a petitioners have introduced no evidence to support their entitlement to the deductions they claimed while mr tilley testified that he had relied on an accountant to ensure that the returns were correct petitioners introduced no evidence to establish that such reliance was reasonable see sec_6664 sec_1_6664-4 income_tax regs as a result we conclude that petitioners have failed to meet their burden_of_proof and they are liable for the deficiencies and accuracy-related_penalties as determined by respondent respondent filed a motion for the imposition of a penalty under sec_6673 we conclude that such a penalty is inappropriate in the present case and deny respondent's motion to reflect the foregoing an appropriate order and decision will be entered
